Case: 15-40819      Document: 00513501767         Page: 1    Date Filed: 05/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40819
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 11, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARCO MUNOZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CR-65-2


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Marco Munoz has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Munoz has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Munoz’s claims of ineffective assistance of
counsel; we therefore decline to consider the claims without prejudice to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40819    Document: 00513501767     Page: 2   Date Filed: 05/11/2016


                                 No. 15-40819

whatever right he may have to raise them on collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Munoz’s response.       We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, Munoz’s motion for the appointment of new counsel is DENIED,
the motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2